Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 10 and 12-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a series of steps for choosing beam geometries by mathematical operations. This judicial exception is not integrated into a practical application because all of the claimed steps are mathematical in character and the assertion of use in radiation therapy is merely post-solution activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because none of the additional limitations provided in any of the claims go beyond additional detail regarding which algorithmic steps are performed or generically recited computer hardware responsible for performance of the method.  	Furthermore, the only structure recited in the system (or “computing system”) is merely generically claimed computer hardware. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 10,12, 14-16, 18-19, 21, 26, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pesola, K. et al: "388 Beam angle optimization for IMRT treatment planning", Radiotherapy and Oncology, Elsevier, Ireland, vol. 76, 1 September 2005 (2005-09-01), page SI 72, XP027778710, ISSN: 0167-8140, DOI: 10.1016/S0167-8140(05)81364-7 [retrieved on 2005-09-01] (Cited by Applicant)(Hereinafter Pesola)

Regarding claim 10, Pesola discloses a system of selecting a set of beam geometries for use in radiation therapy, the method comprising, - providing a plurality of candidate beam geometries (Pesola, "The search space is covered with a preset number of uniformly distributed fields."); - optimizing a radiation treatment plan with all candidate beam geometries (Pesola, "Thereafter, a few beamlet optimization iterations are calculated in order to produce an optimal beam profile for each field. The 3D dose distribution is fully calculated in order to account for long range scatter effects."); - computing a cost function value based on all candidate beam geometries (id.); - removing a first beam geometry from the plurality of candidate beam geometries; - computing a first modified cost function value based on the candidate beam geometries without the removed first beam geometry (Pesola, "The relative importance of each field is determined by removing the field from the plan and calculating the corresponding OF value."); - restoring the first beam geometry to the plurality of candidate beam geometries; - repeating the steps of removing a beam geometry, computing of a modified cost function value and restoring of the removed beam geometry for all other candidate beam geometries (id.); -choosing one or more beam geometries from the plurality of candidate beam geometries based on the modified cost function values (Pesola, "The beam angle optimization iterations are continued until the desired number of fields has been reached.").



Regarding claims 2, 12, 19, and 26, Pesola further discloses optimizing the radiation treatment plan with the one or more chosen beam geometries. (Pesola, "The field parameters are modified within a local environment In order to minimize the value of the objective function.")

Regarding claims, 4, 14, 22, and 28, Pesola further discloses a dose computation for the one or more chosen beam geometries. (Pesola, "The plan optimality is defined by constraints set on the Dose-Volume Histogram (DVH) of the target(s) and of the critical organs,"; "The field parameters are modified within a local environment In order to minimize the value of the objective function.")

Regarding claims 5, 15, 23, and 29, Pesola further discloses the plurality of candidate beam geometries comprises beam angles and/or couch angles and/or collimator angles. (Inherent, the beam angle is necessarily formed by moving at least one of the couch, the beam angle, and the collimator)

Regarding claims 6, 16, 24, and 30 Pesola further discloses the plurality of candidate beam geometries comprises several equiangular beam geometries or is biased. (Pesola, "The search space is covered with a preset number of uniformly distributed fields.")

Regarding claim 8, Pesola further discloses choosing one or more beam geometries is conducted using an algorithm taking into account the modified cost function values, and/or a total number of chosen beam geometries, and/or a minimum angle gap between two successive beam geometries. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, 13, 17, 20, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pesola in view of Applicant's Admitted Prior Art.
Regarding claims 3, 13, 20, and 27 Pesola lacks explicit teaching of the optimization of the radiation treatment plan is applied at fluence level using Fluence Map Optimization and/or at control-point level using Direct Machine Parameter Optimization.
Both Fluence Map Optimization and Direct Machine Parameter Optimization are existing methods of performing the optimization, as evidenced by Applicant's Admitted Prior Art, cited in Applicant's Written Description on Pages 6 and 7, referencing papers by Spirou et al. and Hardemark et al..


Regarding claims 7, 17, 25, and 31 the existence and use of beam geometry templates is acknowledged by the Applicant as being in common use. See Applicant's written description at Page 8 paragraph 2.
The use of previously published information regarding useful beam geometries would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pesola.
Regarding claim 9, Pesola lacks explicit teaching of as a modified cost function value (Fm), the square of the resulting cost function value is used.
However, simple mathematical operations, such as calculating a square, are well within the abilities of one of ordinary skill in the art, and the use of a square function would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention in order to diminish the influence of quantities less than one and to amplify the influence of quantities greater than one.
Response to Arguments
Applicant's arguments filed 12/3/2020 have been fully considered but they are not persuasive.
	Applicant’s argument regarding 35 U.S.C. 101 is that the claimed invention (as recited in claim 10) satisfies prong 2A of the analysis from the 2019 Revised Patent Subject Matter Eligibility Guidance because they improve the ability to accurately determine measurement uncertainty of a measurement device while testing a DUT.  In response it is noted that the claim is not directed to such an application, instead referring merely to a system for selecting a set of beam geometries.  At the end of the function, a set of beam geometries is chosen.  No application of those beam geometries is claimed.  The claim is directed squarely at the mathematics of choosing the beam geometries itself, without any reference to 
	Applicant’s argument regarding 35 U.S.C. 102 and 103 has been addressed in prior office actions.  The claimed cost value function corresponds with the “objective function” in Pesola, which is an analogous value in the algorithm of Pesola.  The reference need not use identical terminology to that used by Applicant.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C GUNBERG whose telephone number is (571)270-3107.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN C GUNBERG/Primary Examiner, Art Unit 2884